Citation Nr: 1456780	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-02 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which granted service connection for bilateral hearing loss and assigned a noncompensable rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reason for Remand: To schedule the Veteran for a VA examination.

When the Veteran was awarded service connection for bilateral hearing loss in December 2009, he was assigned an initial noncompensable rating based on objective testing results at May 2009 VA examination.  Such rating was continued in a December 2011 statement of the case based on testing at a September 2010 VA examination.  The Veteran contends his hearing loss is worse than represented by a noncompensable rating.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2013).  In order to establish entitlement to a particular rating for hearing loss under the scheduler criteria, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.
The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

Using Tables VI and VII, the objective testing at the VA examinations in 2009 and 2010 did not show entitlement to a compensable disability rating for hearing loss.  However, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Given statements in support of claim that the Veteran's hearing has worsened over the last 4 years, the Board will remand the claim for a VA examination to adequately evaluate the current severity of the Veteran's service-connected disability.

In addition, the December 2011 statement of the case refers to VA treatment records dated between December 1998 and February 2011.  The RO should ensure those records are associated with the paper and/or electronic claims file.  On remand, the RO should also obtain any VA treatment records more recent than February 2011 for review in connection with the claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records with the claims file.

2. Thereafter, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.   The claims file should be made available for review.

Any and all studies, tests, and evaluations deemed necessary by the examiner, to include the Maryland CNC test and a puretone audiometry test, should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected hearing loss. The examiner should report all signs and symptoms necessary for rating the Veteran's hearing loss under the applicable rating criteria, 38 C.F.R. § 4.85 and 4.86. 

The examiner should also comment as to the impact of bilateral hearing loss on the Veteran's daily activities and occupational functioning, even if he is not currently employed. 

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted to the full extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




